of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc tege eoeg et2 conex-117876-09 number info release date uil the honorable charles grassley united_states senator first avenue ne cedar rapids ia attention ---------------- dear senator grassley i am responding to your e-mail of date requesting guidance on the taxability of back pay a world war ii veteran received for service while he was a prisoner of war in the congress provided that the secretary of the navy must make a payment of back pay to individuals who were not available to accept promotions because they were interned as prisoners of war while serving as members of the navy or the marine corps during ww ii sec_667 of the floyd d spence national defense authorization act for fiscal_year public law the act this payment represented the difference between the amount the prisoners of war would have received if they were able to accept the promotion and the amount of basic_pay actually received during the period they were unable to accept the promotion in the congress amended the law to provide for an increase in the back pay amount to reflect increases in the cost of living since the date the basic_pay was awarded sec_675 of the national defense authorization act for fiscal_year public law act military pay members of the united_states armed_forces receive is generally includable in gross_income sec_1_61-2 of the income_tax regulations however certain qualified military benefits are excluded from gross_income sec_134 of the internal_revenue_code the code the term qualified_military_benefit means any allowance or in-kind benefit other than personal_use of a vehicle that conex-117876-09 any member or former member of the uniformed_services of the united_states or dependent of such member receives because of the member’s status or service as a member of the uniformed_services and was excludable from gross_income on date under any provision of law regulation or administrative practice in effect on such date other than a provision of this title because the congress did not establish the benefits payable under sec_675 of the act until they cannot fit into the definition of qualified_military_benefit provided in sec_134 of the code accordingly the payment is not excludible from income under sec_134 compensation received for active_service as a member below the grade of commissioned_officer in the armed_forces_of_the_united_states while serving in a combat_zone is excluded from gross_income under sec_112 of the code a similar exclusion exists for commissioned officers in the armed_forces but the exclusion is limited to a certain amount of compensation per month sec_112 of the code because the congress added sec_112 to the code in it does not apply to combat_zone compensation earned for service during ww ii rather the governing code provision is sec_22 of the code which provided a similar exclusion for combat_zone compensation while we were not asked about the federal_income_tax consequences of back pay awarded under the act it would likely meet the requirements for exclusion as pay earned in a combat_zone unfortunately however the cost of living adjustment under the act does not fit within the definition of nontaxable combat_zone compensation although the payments under the act are related to service in a combat_zone they are really payments to reflect increases in the cost of living since the period the military member was imprisoned and therefore unable to accept a promotion for which he had been selected as such the payments are not for service in a combat_zone and these payments are taxable i hope this information is helpful if you have further questions please contact me at ---- ---------------------or -----------------at --------------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
